                  Case 2:21-cv-00980-CAS-AS Document 1 Filed 02/02/21 Page 1 of 14 Page ID #:1



                   1   Angela Pak, CA Bar No. 240177
                       angela.pak@ogletree.com
                   2   Tiffany S. Woods, CA Bar No. 257075
                       tiffany.woods@ogletree.com
                   3   OGLETREE, DEAKINS, NASH,
                       SMOAK & STEWART, P.C.
                   4   Park Tower, Fifteenth Floor
                       695 Town Center Drive
                   5   Costa Mesa, CA 92626
                       Telephone: 714-800-7900
                   6   Facsimile: 714-754-1298
                   7   Attorneys for Defendant Clean Harbors
                       Environmental Services, Inc.
                   8

                   9                        UNITED STATES DISTRICT COURT
                  10         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                  11

                  12   KIRK KNOSTMAN, an Individual,               Case No. 2:21-cv-00980
                  13               Plaintiff,                      DEFENDANT CLEAN HARBORS
                                                                   ENVIRONMENTAL SERVICES,
                  14         vs.                                   INC.’S NOTICE OF REMOVAL OF
                                                                   CIVIL ACTION UNDER 28 U.S.C.
                  15 CLEAN HARBORS                                 §§1332, 1441 AND 1446
                     ENVIRONMENTAL SERVICES, INC.,
                  16 a Corporation Doing Business in               [Filed concurrently with Certificate of
                     California; SAFETY-CLEAN                      Interested Parties; Civil Cover Sheet;
                  17 ENVIROSYSTEMS COMPANY, INC., a                Corporate Disclosure Statement;
                     California Corporation; SCOTT BROCK,          Declarations of Bradley A. Carl, Tiffany
                  18 an Individual; and DOES 1 through 10,         S. Woods; and Notice of Related Cases]
                     Inclusive,
                  19
                                   Defendants.                     Action Filed:    February 5, 2020
                  20                                               Trial Date:      None Set
                                                                   Trial Date:       None Set
                  21                                               District Judge:   Hon. TBD
                                                                   Magistrate Judge: Hon. TBD
                  22
                       ///
                  23
                       ///
                  24
                       ///
                  25
                       ///
                  26
                       ///
45782051_2.docx   27
                       ///
                  28
                                                               1                          Case No. 2:21-cv-00980
                         DEFENDANT CLEAN HARBORS ENVIRONMENTAL SERVICES, INC.’S
                                   NOTICE OF REMOVAL OF CIVIL ACTION
                  Case 2:21-cv-00980-CAS-AS Document 1 Filed 02/02/21 Page 2 of 14 Page ID #:2



                   1          TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
                   2   DISTRICT OF CALIFORNIA AND TO PLAINTIFF AND HIS COUNSEL OF
                   3   RECORD:
                   4          PLEASE TAKE NOTICE THAT Defendant Clean Harbors Environmental
                   5   Services, Inc. (“CHESI) petitions the Court to remove this action from the Superior
                   6   Court of the State of California for the County of Los Angeles to the United States
                   7   District Court for the Central District of California, Western Division, pursuant to 28
                   8   U.S.C. §§ 1332, 1441, and 1446 because complete diversity of citizenship exists
                   9   between Plaintiff Kirk Knostman (“Plaintiff”), a citizen of the State of California and
                  10   CHESI, a citizen of the State of Massachusetts, the only remaining parties following
                  11   the voluntary dismissal of originally named Defendants Scott Brock (“Brock”) and
                  12   Safety-Kleen Envirosystems Company (Erroneously Sued As Safety-Clean
                  13   Envirosystems Company, Inc.) (“Envirosystems”); and the amount in controversy
                  14   exceeds $75,000.
                  15   I.     THE STATE COURT ACTION
                  16          1.    On or about February 5, 2020, Plaintiff filed an action against Defendants
                  17   entitled “KIRK KNOSTMAN, an individual, Plaintiff v. CLEAN HARBORS
                  18   ENVIRONMENTAL SERVICES, INC., a Corporation Doing Business in California,
                  19   SAFETY-CLEAN ENVIROSYSTEMS COMPANY, INC. a California Corporation,
                  20   and SCOTT BROCK, an individual, and DOES 1 through 10, inclusive, in Los
                  21   Angeles County Superior Court, Case Number 20STCV04804.
                  22          2.    On or about February 13, 2020, Plaintiff served CHESI, with the
                  23   following documents: Summons, Complaint, Civil Case Cover Sheet. On February 14,
                  24   2020, Plaintiff served Envirosystems with the following documents: Summons,
                  25   Complaint, Civil Case Cover Sheet. True and correct copies of the Summons and
                  26   Complaint served on CHESI and Envirosystems are attached collectively as Exhibit
45782051_2.docx   27   “1” to the Declaration of Tiffany S. Woods (“Woods Decl.”) in Support of Notice of
                  28   Removal of Action Under 28 U.S.C. § 1441 (B) (DIVERSITY).
                                                                  2                         Case No. 2:21-cv-00980
                            DEFENDANT CLEAN HARBORS ENVIRONMENTAL SERVICES, INC.’S
                                      NOTICE OF REMOVAL OF CIVIL ACTION
                  Case 2:21-cv-00980-CAS-AS Document 1 Filed 02/02/21 Page 3 of 14 Page ID #:3



                   1         3.       On March 16, 2020, Defendants CHESI and Envirosystems timely filed
                   2   and served its Answer to Plaintiff’s Complaint in Los Angeles County Superior Court.
                   3   At the time of filing the Answer, Defendant Brock had not been served. A true and
                   4   correct copy of the CHESI and Envirosystems’ Answer is attached as Exhibit “2” to
                   5   the Woods Decl.
                   6         4.       On March 16, 2020, Defendants CHESI and Envirosystems timely filed
                   7   a Notice of Removal of this action in the United States District Court for the Central
                   8   District. At the time of filing the Notice of Removal, Defendant Brock still had not
                   9   been served.
                  10         5.       On April 8, 2020, Plaintiff filed a Motion for Remand, which Defendants
                  11   CHESI and Envirosystems opposed on April 23, 2020. After review of the parties’
                  12   moving and opposing papers, this matter was remanded back to state court on May 5,
                  13   2020 on the grounds that complete diversity did not exist at time of removal. A true
                  14   and correct copy of the court’s Order Granting Plaintiff’s Motion for Remand is
                  15   attached as Exhibit “3” to the Woods Decl.
                  16         6.       On June 10, 2020, Plaintiff voluntarily dismissed Defendant Brock. A
                  17   true and correct copy of Plaintiff’s Request for Dismissal of Defendant Brock is
                  18   attached as Exhibit “4” to the Woods Decl.
                  19         7.       On November 13, 2020, Defendant Envirosystems filed a Motion for
                  20   Summary Judgement on the grounds that Plaintiff could not establish the existence of
                  21   an employee-employer relationship.
                  22         8.       On January 19, 2021, Plaintiff voluntarily dismissed Defendant
                  23   Envirosystems, in lieu of filing an opposition to the Motion for Summary Judgment.
                  24   A true and correct copy of Plaintiff’s Request for Dismissal of Defendant
                  25   Envirosystems is attached as Exhibit “5” to the Woods Decl.
                  26         9.       On January 21, 2021, as result of Plaintiff’s dismissal of Defendant
45782051_2.docx   27   Envirosystems, Defendant Envirosystems filed a Notice of Non-Opposition to the
                  28   Motion for Summary Judgment. On January 26, 2021 the trial court granted Defendant
                                                                  3                        Case No. 2:21-cv-00980
                          DEFENDANT CLEAN HARBORS ENVIRONMENTAL SERVICES, INC.’S
                                    NOTICE OF REMOVAL OF CIVIL ACTION
                  Case 2:21-cv-00980-CAS-AS Document 1 Filed 02/02/21 Page 4 of 14 Page ID #:4



                   1   Envirosystems’ Motion for Summary Judgment. A true and correct copy of Defendant
                   2   Envirosystems Notice of Ruling on the Motion for Summary Judgment is attached as
                   3   Exhibit “6” to the Woods Decl.
                   4   II.     REMOVAL IS TIMELY
                   5           10.   To escape the prohibition against multiple removals on the same grounds, a
                   6   defendant must rely on new information that was not available at the time of the first
                   7   removal. The new information may come when diversity of citizenship is lacking at the
                   8   time the state action was filed, but within one year the plaintiff voluntarily dismisses or
                   9   amends the complaint to abandon the action against the nondiverse defendant, the
                  10   remaining diverse defendants are entitled to remove. (Knudson v. Systems Painters,
                  11   Inc. (8th Cir. 2011) 634 F3d 968, 975—“if the plaintiff voluntarily dismisses the
                  12   diversity-destroying defendant, a defendant may then be able to remove the case”) When
                  13   a nondiverse defendant who otherwise defeats diversity is voluntarily dismissed or
                  14   abandoned within the one-year period, the remaining defendant has thirty (30) days
                  15   from the dismissal or abandonment to remove the matter. (28 U.S.C. § 1446(b)
                  16   (1); Harris v. Bankers Life & Cas. Co. (9th Cir. 2005) 425 F3d 689, 696-697—if
                  17   original complaint jurisdictionally uncertain or nonremovable, defendant can remove
                  18   within 30 days from when diversity ascertainable.)
                  19           11.   Pursuant to 28 U.S.C. § 1446(b)(1), this removal is timely being filed
                  20   within thirty (30) days from the date CHESI ascertained diversity was complete in this
                  21   matter.
                  22   III.    COMPLETE DIVERSITY EXISTS BETWEEN THE PARTIES
                  23           12.   This timely Notice is based on complete diversity of the remaining
                  24   parties. Plaintiff is a citizen of the State of California and Defendant CHESI is a citizen
                  25   of the State of Massachusetts.
                  26                 Plaintiff Is A Citizen Of The State Of California
45782051_2.docx   27           13.   For diversity purposes, a person is a “citizen” of the state in which he or
                  28   she is domiciled. (Kantor v. Wellesley Galleries, Ltd., (9th Cir. 1983) 704 F.2d 1088,
                                                                    4                          Case No. 2:21-cv-00980
                             DEFENDANT CLEAN HARBORS ENVIRONMENTAL SERVICES, INC.’S
                                       NOTICE OF REMOVAL OF CIVIL ACTION
                  Case 2:21-cv-00980-CAS-AS Document 1 Filed 02/02/21 Page 5 of 14 Page ID #:5



                   1   1090). A person’s domicile is the place he or she resides with the intention to remain
                   2   or to which he or she intends to return. (Kanter v. Warner-Lambert Co., (9th Cir. 2001)
                   3   265 F.3d 853, 857.)
                   4          14.   At all relevant times, including the date the state court action was filed
                   5   and the date of this removal, Plaintiff was, and still in, a resident and citizen of the
                   6   State of California. Plaintiff sets forth at all times relevant in this complaint, he “was
                   7   a resident of the County of Los Angeles, and a citizen of the State of California”
                   8   (Complaint ¶1.)
                   9                Defendant CHESI Is A Citizen Of The State of Massachusetts
                  10          15.   CHESI was, at the time the Complaint was filed, and still is, incorporated
                  11   in the State of Massachusetts. (Declaration of Bradley A. Carl in Support of Notice of
                  12   Removal of Action Under 28 U.S.C. § 1441 (B) (DIVERSITY) ¶ 2 (“Carl Decl. ¶¶ 3-
                  13   4”).
                  14          16.   The Supreme Court established the proper test for determining a
                  15   corporation’s principal place of business for purposes of diversity jurisdiction. In
                  16   Hertz Corporation v. Friend, et al., (2010) 130 S.Ct. 1181, the United States
                  17   Supreme Court adopted the “nerve center” test for determining corporation
                  18   citizenship in diversity jurisdiction cases. The Court held that the “‘principal place
                  19   of business’ [as contained in section 1332(c)1 is best read as referring to the place
                  20   where a corporation’s officers direct, control, and coordinate the corporation’s
                  21   activities.” (Ibid.) The Court further clarified that the principal place of business was
                  22   the place where the corporation “maintains its headquarters provided that the
                  23   headquarters is the actual center of direction, control and coordination.” (Ibid.)
                  24   CHESI’s principal place of business is in the State of Massachusetts. (Carl Decl.
                  25   ¶¶3-4.) CHESI’s executive and administrative operations are currently managed from
                  26   its Massachusetts location. From its headquarters in Massachusetts, CHESI makes and
45782051_2.docx   27   implements company-wide operating, financial and accounting, employee relations
                  28   and other policy decisions. (Ibid.) CHESI’s annual Shareholders’ meetings take place
                                                                   5                          Case No. 2:21-cv-00980
                          DEFENDANT CLEAN HARBORS ENVIRONMENTAL SERVICES, INC.’S
                                    NOTICE OF REMOVAL OF CIVIL ACTION
                  Case 2:21-cv-00980-CAS-AS Document 1 Filed 02/02/21 Page 6 of 14 Page ID #:6



                   1   in the State of Massachusetts. (Ibid.) In addition, CHESI’s executive officers,
                   2   including its Chief Executive Officer, Chief Financial Officer, Secretary, General
                   3   Counsel and certain other executive leaders maintain their offices at CHESI
                   4   headquarters in Massachusetts. (Ibid.) CHESI does not maintain a principle place of
                   5   business in the State of California. Under the “nerve center” test, CHESI is a citizen
                   6   of the State of Massachusetts.
                   7         17.    If a party is a corporation, it is a citizen of both its state of incorporation
                   8   and the state where it has its principal place of business. (28 U.S.C. § 1332(c)(1).)
                   9   Accordingly, CHESI is, and was at the time of filing of the Complaint, a citizen of the
                  10   State of Massachusetts, not California.
                  11   IV.   THE AMOUNT IN CONTROVERSY EXCEEDS $75,000 EXCLUSIVE
                  12         OF INTEREST AND COSTS
                  13         18.    The Court may rely on the Notice of Removal to establish the amount in
                  14   controversy. 28 U.S.C. 1446 (c)(2)(A)-(B).
                  15         19.    The Court may also, for removal purposes, look to the pleadings for
                  16   underlying facts establishing the jurisdictional limit. (Gaus v. Miles, Inc., (9th Cir.
                  17   1992) 980 F.2d 564, 566.) In determining whether the jurisdictional minimum is met,
                  18   the Court considers all recoverable damages, including emotional distress damages,
                  19   punitive damages, statutory penalties, and attorneys' fees. (Hunt v. Washington State
                  20   Apple Advertising Comm 'n, (1977) 432 U.S. 333, 347-48; Galt G/S v. JSS
                  21   Scandinavia, (9th Cir. 1998) 142 F.3d 1150, 1155-56; Anthony v. Security Pac. Fin.
                  22   Services, Inc., (7th Cir. 1996) 75 F.3d 311, 315.)
                  23         20.    Removal is proper if, from the allegations of the Complaint and the
                  24   Notice of Removal, it is more likely than not that the claims exceed $75,000.00.
                  25   (Sanchez v. Monumental Life Ins. Co., (9th Cir. 1996)102 F.3d 398, 404; Luckett v.
                  26   Delta Airlines, Inc., (5th Cir. 1999)171 F.3d 295.) In determining whether the
45782051_2.docx   27   jurisdictional minimum is met, the Court considers all recoverable damages,
                  28   including emotional distress damages, punitive damages, statutory penalties, and
                                                                    6                          Case No. 2:21-cv-00980
                          DEFENDANT CLEAN HARBORS ENVIRONMENTAL SERVICES, INC.’S
                                    NOTICE OF REMOVAL OF CIVIL ACTION
                  Case 2:21-cv-00980-CAS-AS Document 1 Filed 02/02/21 Page 7 of 14 Page ID #:7



                   1   attorneys' fees. (Hunt v. Washington, supra 432 U.S. at 347-48; Galt G/S v. JSS
                   2   Scandinavia, supra 142 F.3d at 1155-56; Anthony v. Security Pac, Fin 'l Services,
                   3   Inc., supra 75 F.3d at 315.)
                   4         21.    The amount in controversy exceeds the sum of Seventy-Five thousand
                   5   dollars ($75,000.00), exclusive of interest and costs. Defendants meet their burden,
                   6   without admitting that Plaintiff is entitled to these damages or that Plaintiff will be
                   7   able to recover on any of his theories, based on the following:
                   8                Lost Earnings
                   9         22.    According to Plaintiff’s Complaint, Plaintiff has suffered severe
                  10   economic harm, physical ailments including but not limited to stress, loss of sleep,
                  11   headaches and panic attacks, anxiety and other physical ailments. (Compl. ¶ 18.) In
                  12   addition to lost wages, earnings, commissions, retirement benefits, and other employee
                  13   benefits. (Compl. ¶¶ 18,22, 34, 40, 46, 53, 62, 70, and of Plaintiff’s prayer ¶ 1.) For
                  14   this, Plaintiff seeks an amount of no less than $2,500,000. (Compl. prayer) The Court
                  15   may consider lost earnings in determining the amount in controversy. (Kroske v. US
                  16   Bank Corp., (9th Cir. 2005) 432 F.3d 976, 980 (trial court properly considered
                  17   evidence of plaintiff’s lost wages in determining that the amount in controversy
                  18   exceeded $75,000.)
                  19         23.    Plaintiff alleges his employment was terminated on June 26, 2019.
                  20   (Compl ¶ 17.) According to Safety Kleen Systems Inc.’s records, at the time of
                  21   Plaintiff’s termination, he was earning $98,000.00 per year. (Carl Decl. ¶ 6.)
                  22   Accordingly, Plaintiff earned approximately $8,160.00 per month.
                  23         24.    Based on Plaintiff’s monthly earnings of approximately $8,160.00 per
                  24   month, Plaintiff’s lost earnings since his termination on June 26, 2019 currently total
                  25   $163,000.00. ($8,160 x 20 months). Therefore, by the time of trial, assuming it is
                  26   twelve months after removal, Plaintiff’s lost earnings will be $261,120.00 ($8,160.00
45782051_2.docx   27   x 32 months).
                  28   ///
                                                                  7                         Case No. 2:21-cv-00980
                          DEFENDANT CLEAN HARBORS ENVIRONMENTAL SERVICES, INC.’S
                                    NOTICE OF REMOVAL OF CIVIL ACTION
                  Case 2:21-cv-00980-CAS-AS Document 1 Filed 02/02/21 Page 8 of 14 Page ID #:8



                   1                Emotional Distress
                   2         25.    According to Plaintiff’s Complaint, Plaintiff seeks to recover for
                   3   “physical ailments including but not limited to stress, loss of sleep, headaches and
                   4   panic attacks, anxiety and other physical ailments. (Compl. ¶¶ 18,22, 34, 40, 46, 53,
                   5   62, 70, and of Plaintiff’s prayer ¶ 1.) Emotional distress damages are properly
                   6   considered in calculating the amount in controversy. (Simmons v. PCR Tech., (N.D.
                   7   Cal. 2002)209 F. Supp. 2d 1029, 1031-35.
                   8         26.    A review of jury verdicts in California demonstrates that emotional
                   9   distress awards in discrimination or retaliation cases commonly exceed $75,000. (
                  10   Juarez v. Autozone Stores, Inc., (S.D. Cal. Nov. 17, 2014) 2014 WL 7017660 (pain
                  11   and suffering award of $250,000 in discrimination case); Palma v. Rite Aid Corp.,
                  12   2012 WL 3541952 (L.A. County Sup. Ct.) (award of $3,000,000 in pain and suffering
                  13   to employee who was terminated in a discrimination case); Betson v. Rite Aid Corp.,
                  14   2011 WL 3606913 (L.A. County Sup. Ct.) (pain and suffering award of $500,000 to
                  15   employee in disability harassment action). Plaintiff’s allegations that she was
                  16   discriminated and retaliated against, and wrongfully terminated against because of her
                  17   disability is similar to the issues in the aforementioned cases and should therefore be
                  18   considered in the amount in controversy.
                  19                Punitive Damages
                  20         27.    Additionally, Plaintiff has pled for the recovery of punitive damages.
                  21   (Compl. ¶¶ 24, 30, 36, 42, 48, 55, 64, 72 and of Plaintiff’s prayer ¶ 5.) The potential
                  22   for a punitive damages award against Defendants satisfies the amount in controversy.
                  23   California law does not provide any specific monetary limit on the amount of punitive
                  24   damages which may be awarded under Civil Code section 3294, and the proper amount
                  25   of punitive damages under California law is based on the reprehensibility of a
                  26   defendant’s misdeeds. Boyle v. Lorimar Productions, Inc., (9th Cir. 1994)13 F.3D
45782051_2.docx   27   1357.) “Where both actual and punitive damages are recoverable under a complaint
                  28   each must be considered to the extent claimed in determining jurisdictional amount.”
                                                                  8                         Case No. 2:21-cv-00980
                          DEFENDANT CLEAN HARBORS ENVIRONMENTAL SERVICES, INC.’S
                                    NOTICE OF REMOVAL OF CIVIL ACTION
                  Case 2:21-cv-00980-CAS-AS Document 1 Filed 02/02/21 Page 9 of 14 Page ID #:9



                   1   Bell vs. Preferred Life Assurance Society, (1943) 320 U.S. 238, 240; see also
                   2   Davenport v. Mutual Ben. Health & Acc. Ass'n, (9th Cir. 1963) 325 F.2d 785 (punitive
                   3   damages are included in calculating the amount in controversy); Gibson v. Chrysler
                   4   Corp., (9th Cir. 2001) 261 F.3d 927, 945 (“It is well established that punitive damages
                   5   are part of the amount in controversy in a civil action.”).
                   6                Attorney’s Fees
                   7         28.    Finally, Plaintiff also seeks attorneys’ fees. (Compl. ¶¶ 30, 38, 46, 51, 56,
                   8   and Prayer ¶¶ 23, 29, 35, 41, 47, 54, 63, 69, 71 and of Plaintiff’s prayer ¶ 6.) Attorneys’
                   9   fee claims are also properly considered in determining the amount in controversy.
                  10   Kroske v. US, Bank Corp., (9th Cir. 2005) 432 F.3d 976, 980; Gait G/S v. JSS
                  11   Scandinavia, (9th Cir. 1998)142 F.3d 1150, 1155-56. For a prevailing party under the
                  12   California Labor Code (“Labor Code”), attorneys’ fees are recoverable by statute. Cal.
                  13   Labor Code Section 218.5. Accordingly, they can be considered when determining the
                  14   amount in controversy. (Galt G/S v. JSS Scandinavia, (9th Cir. 1998)142 F.3d 1150,
                  15   1156 [“where an underlying statute authorizes an award of attorneys’ fees, either with
                  16   mandatory or discretionary language, such fees may be included in the amount in
                  17   controversy”]; Brady v. Mercedes-Benz USA, Inc., (N.D. Cal. 2002) 243 F. Supp. 2d
                  18   1004, 1010-1011       [“Where the law entitles the prevailing plaintiff to recover
                  19   reasonable attorney fees, a reasonable estimate of fees likely to be incurred through
                  20   resolution is part of the benefit permissibly sought by the plaintiff and thus contributes
                  21   to the amount in controversy.”])
                  22         29.    In employment cases, fee awards for prevailing plaintiffs tend to be high.
                  23   This amount alone can sometimes eclipse the $75,000.00 amount in controversy
                  24   requirement for diversity jurisdiction, although here, combined with Plaintiff’s claim
                  25   for unpaid wages, the amount in controversy exceeds the $75,000.00 threshold.
                  26   Adding the potential damages for attorneys’ fees, it is factually apparent from the body
45782051_2.docx   27   of the Complaint that the damages sought by Plaintiff are well in excess of $75,000.00.
                  28   (See, e.g., White v. FCI USA, Inc., (5th Cir. 2003) 319 F.3d 672, 674 (a wrongful
                                                                    9                          Case No. 2:21-cv-00980
                          DEFENDANT CLEAN HARBORS ENVIRONMENTAL SERVICES, INC.’S
                                    NOTICE OF REMOVAL OF CIVIL ACTION
              Case 2:21-cv-00980-CAS-AS Document 1 Filed 02/02/21 Page 10 of 14 Page ID #:10



                   1   termination claim combined with a claim for attorney fees was sufficient to exceed the
                   2   $75,000.00 minimum required to establish diversity jurisdiction).
                   3   V.     ALL PROCEDURAL REQUIREMENTS FOR REMOVAL HAVE BEEN
                   4          MET
                   5          30.   Venue is proper with the Central District of California, Western Division,
                   6   in that this action is presently pending in the Superior Court of the State of California,
                   7   County of Los Angeles, which is within the venue of the United States District Court
                   8   for the Central District of California.
                   9          31.   As required by 28 U.S.C. § 1446, copies of “all process, pleadings, and
                  10   orders served upon such defendant” regarding the state court action are attached to this
                  11   Notice of Removal as Exhibits “1” to “5” to the Woods Decl, filed concurrently
                  12   herewith.
                  13          32.   As required by 28 U.S.C. §1446(b), the Notice of Removal was filed
                  14   within 30 days after the Defendant CHESI ascertained diversity was complete in this
                  15   matter.
                  16          33.   As required by 28 U.S.C. §1446(d), Defendant will provide notice of this
                  17   removal to Plaintiff through its attorney of record.
                  18          34.   As required by 28 U.S.C. §1446(d), a copy of the original Notice of
                  19   Removal will be filed with the Superior Court of the State of California, for the County
                  20   of Orange.
                  21   VI.    CONCLUSION
                  22          35.   Because this civil action is between citizens of different states and the
                  23   matter in controversy exceeds $75,000.00, exclusive of interest and costs, Defendant
                  24   respectfully requests that this Court exercise its removal jurisdiction over this action.
                  25   In the event this Court has a question regarding the propriety of this Notice of
                  26   ///
45782051_2.docx   27   ///
                  28   ///
                                                                  10                          Case No. 2:21-cv-00980
                            DEFENDANT CLEAN HARBORS ENVIRONMENTAL SERVICES, INC.’S
                                      NOTICE OF REMOVAL OF CIVIL ACTION
              Case 2:21-cv-00980-CAS-AS Document 1 Filed 02/02/21 Page 11 of 14 Page ID #:11



                   1   Removal, Defendant requests that court set an evidentiary hearing so that it may have
                   2   an opportunity to more fully brief the Court on the basis of this removal.
                   3

                   4   DATED: February 2,2021                     OGLETREE, DEAKINS, NASH,
                                                                  SMOAK & STEWART, P.C.
                   5

                   6

                   7                                              By: /S/ Tiffany S. Woods
                                                                      Angela Pak
                   8                                                  Tiffany S. Woods
                   9                                              Attorneys for Defendant Clean Harbors
                                                                  Environmental Services, Inc.
                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

45782051_2.docx   27

                  28
                                                                 11                         Case No. 2:21-cv-00980
                          DEFENDANT CLEAN HARBORS ENVIRONMENTAL SERVICES, INC.’S
                                    NOTICE OF REMOVAL OF CIVIL ACTION
              Case 2:21-cv-00980-CAS-AS Document 1 Filed 02/02/21 Page 12 of 14 Page ID #:12



                   1                               PROOF OF SERVICE
                               Kirk Knostman v. Clean Harbors Environmental Services, Inc., et al.
                   2                               Case No. 2:21-cv-00980
                   3        I am and was at all times herein mentioned over the age of 18 years and not a
                     party to the action in which this service is made. At all times herein mentioned I have
                   4 been employed in the County of Orange in the office of a member of the bar of this
                     court at whose direction the service was made. My business address is Park Tower,
                   5 Fifteenth Floor, 695 Town Center Drive, Costa Mesa, CA 92626.

                   6         On February 2, 2021, I served the following document(s):
                   7   DEFENDANT CLEAN HARBORS ENVIRONMENTAL SERVICES, INC.’S
                       NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §§1332, 1441
                   8                           AND 1446
                   9   by placing ☐ (the original) ☒ (a true copy thereof) in a sealed envelope addressed as
                       stated on the attached service list.
                  10
                       ☒     BY MAIL: I placed the envelope for collection and mailing, following our
                  11         ordinary business practices. I am readily familiar with the practice of Ogletree,
                             Deakins, Nash, Smoak & Stewart, P.C.’s practice for collecting and processing
                  12         correspondence for mailing. On the same day that correspondence is placed for
                             collection and mailing, it is deposited in the ordinary course of business with
                  13         the United States Postal Service, in a sealed envelope with postage fully prepaid.
                  14   ☐     BY MAIL: I deposited the sealed envelope with the United States Postal
                             Service, with the postage fully prepaid at Park Tower, Fifteenth Floor, 695
                  15         Town Center Drive, Costa Mesa, CA 92626.
                  16   ☐     BY OVERNIGHT DELIVERY: I placed the sealed envelope(s) or package(s)
                             designated by the express service carrier for collection and overnight delivery
                  17         by following the ordinary business practices of Ogletree, Deakins, Nash, Smoak
                             & Stewart P.C., Costa Mesa, California. I am readily familiar with Ogletree,
                  18         Deakins, Nash, Smoak & Stewart P.C.’s practice for collecting and processing
                             of correspondence for overnight delivery, said practice being that, in the
                  19         ordinary course of business, correspondence for overnight delivery is deposited
                             with delivery fees paid or provided for at the carrier’s express service offices
                  20         for next-day delivery.
                  21   ☐     BY MESSENGER SERVICE: (1) For a party represented by an attorney,
                             delivery was made to the attorney or at the attorney’s office by leaving the
                  22         documents in an envelope or package clearly labeled to identify the attorney
                             being served with a receptionist or an individual in charge of the office. (2) For
                  23         a party, delivery was made to the party or by leaving the documents at the
                             party’s residence with some person not less than 18 years of age between the
                  24         hours of eight in the morning and six in the evening.
                  25   ☐     BY FACSIMILE by transmitting a facsimile transmission a copy of said
                             document(s) to the following addressee(s) at the following number(s), in
                  26         accordance with:
45782051_2.docx   27               ☐      the written confirmation of counsel in this action:
                  28               ☐      [State Court motion, opposition, or reply only] Code of Civil
                                                                 12                         Case No. 2:21-cv-00980
                           DEFENDANT CLEAN HARBORS ENVIRONMENTAL SERVICES, INC.’S
                                     NOTICE OF REMOVAL OF CIVIL ACTION
              Case 2:21-cv-00980-CAS-AS Document 1 Filed 02/02/21 Page 13 of 14 Page ID #:13



                   1                      Procedure section 1005(b):
                   2   ☐     BY E-MAIL OR ELECTRONIC TRANSMISSION: Based on a court order
                             or an agreement of the parties to accept service by e-mail or electronic
                   3         transmission, I caused the documents to be sent to the person(s) at the e-mail
                             addresses listed on the attached service list. I did not receive, within a reasonable
                   4         time after the transmission, any electronic message or other indication that the
                             transmission was unsuccessful.
                   5
                       ☒     (State)      I declare under penalty of perjury under the laws of the State of
                   6         California that the above is true and correct.
                   7         Executed on February 2, 2021, at Costa Mesa, California.
                   8

                   9

                  10

                  11

                  12                                                    Lisa Sles
                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

45782051_2.docx   27

                  28
                                                                   13                          Case No. 2:21-cv-00980
                           DEFENDANT CLEAN HARBORS ENVIRONMENTAL SERVICES, INC.’S
                                     NOTICE OF REMOVAL OF CIVIL ACTION
              Case 2:21-cv-00980-CAS-AS Document 1 Filed 02/02/21 Page 14 of 14 Page ID #:14



                   1                                   SERVICE LIST
                   2
                       Ruben Guerra, Esq.                   Attorneys for Plaintiff
                   3   Tizoc Perez-Casillas, Esq.           Kirk Knostman
                       GUERRA & CASILLAS, LLP
                   4   617 South Olive Street, Suite 1206
                       Los Angeles, CA 90014
                   5   Telephone: 213-437-9495
                       Facsimile: 213-342-5503
                   6   ruben@guerracasillas.com
                       tizoc@guerracasillas.com
                   7

                   8
                                                                                                  45782051.2
                   9

                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

45782051_2.docx   27

                  28
                                                            14                        Case No. 2:21-cv-00980
                        DEFENDANT CLEAN HARBORS ENVIRONMENTAL SERVICES, INC.’S
                                  NOTICE OF REMOVAL OF CIVIL ACTION
